           Case 3:19-cv-05508-VC Document 70 Filed 08/06/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


  RAMONA PENIKILA,                                Case No. 19-cv-05508-VC
                Plaintiff,
                                                  ORDER GRANTING MOTION TO
           v.                                     DISMISS FOR FAILURE TO
                                                  PROSECUTE
  SERGEANT'S PET CARE PRODUCTS,
  LLC,                                            Re: Dkt. No. 65
                Defendant.


       The unopposed motion pursuant to Rule 41(b) to dismiss for failure to prosecute is

granted.

       IT IS SO ORDERED.

Dated: August 6, 2020
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
